Exhibit 10.1
 
FIFTH AMENDMENT
TO
LOAN AND SECURITY AGREEMENT
 
THIS FIFTH AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into this 27 day of February 2009, by and between Silicon Valley Bank
(“Bank”) and ST. BERNARD SOFTWARE, INC., a Delaware corporation (“Borrower”)
whose address is 15015 Avenue of Science, San Diego, CA 92128.
 
Recitals
 
A.           Bank and Borrower have entered into that certain Loan and Security
Agreement dated as of May 11, 2007 as amended by that certain First Amendment to
Loan and Security Agreement dated as of July 9, 2007, that certain Second
Amendment to Loan and Security Agreement dated as of August 13, 2007, that
certain Third Amendment to Loan and Security Agreement dated as of January 25,
2008 and that certain Fourth Amendment to Loan and Security Agreement dated as
of July __, 2008 (as the same may from time to time be further amended,
modified, supplemented or restated, the “Loan Agreement”).
 
B.           Bank has extended credit to Borrower for the purposes permitted in
the Loan Agreement.
 
C.           Borrower has requested that Bank amend the Loan Agreement to (i)
extend the maturity date and (ii) make certain other revisions to the Loan
Agreement as more fully set forth herein.
 
D.           Bank has agreed to so amend certain provisions of the Loan
Agreement, but only to the extent, in accordance with the terms, subject to the
conditions and in reliance upon the representations and warranties set forth
below.
 
Agreement
 
Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
 
1.           Definitions.  Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Loan Agreement.
 
2.           Amendments to Loan Agreement.
 
2.1           Section 2.3(a) (Interest Rate).  Section 2.3(a) is amended in its
entirety and replaced with the following:
 
“(a)           Interest Rate.  Subject to Section 2.3(b), the amounts
outstanding under the Revolving Line shall accrue interest at a per annum rate
equal to the greater of (i) three and one half percentage points (3.50%) above
the Prime Rate or (ii) seven and one half percent (7.50%), which interest shall
be payable monthly.”
 
2.2           Section 6.9(a) (Tangible Net Worth).  Section 6.9(a) is amended in
its entirety and replaced with the following:
 
“(a)           Tangible Net Worth.  A Tangible Net Worth not less than negative
Seventeen Million Dollars ($17,00,000) at all times, increasing quarterly by
fifty percent (50%) of Net Income and monthly by fifty percent (50%) of
issuances of equity after January 31, 2009 and the principal amount of
Subordinated Debt received after January 31, 2009.”
 


 

--------------------------------------------------------------------------------

 


2.3           Section 13 (Definitions).  The following terms and their
respective definitions set forth in Section 13.1 are amended in their entirety
and replaced with the following:
 
“Borrowing Base” means (i) seventy percent (70%) of Eligible Accounts and (ii)
the lesser of (a) sixty percent (60%) of Advanced Billing Accounts or (b) Six
Hundred Thousand Dollars ($600,000), as determined by Bank from Borrower’s
Transaction Report submitted at the end of the most recently ended month;
provided, however, that Bank may, with notice to Borrower, decrease the
foregoing percentage in its good faith business judgment based on events,
conditions, contingencies, or risks which, as determined by Bank, may adversely
affect Collateral.
 
“Revolving Line Maturity Date” is May 15, 2010.
 
2.4           Section 13 (Definitions).  Subsection (c) of the defined term
“Eligible Accounts” set forth in Section 13.1 is amended in its entirety and
replaced with the following:
 
“(c)           Accounts that the Account Debtor has not paid within ninety (90)
days of invoice date except as approved in writing by Bank;”
 
2.5           Exhibit C to the Agreement is hereby replaced with Exhibit C
attached hereto.
 
2.6           On May 16, 2009, Borrower shall pay to Bank an amendment fee in
the amount of Twenty Thousand Dollars ($20,000).
 
3.           Limitation of Amendments.
 
3.1           The amendments set forth in Section 2, above, are effective for
the purposes set forth herein and shall be limited precisely as written and
shall not be deemed to (a) be a consent to any amendment, waiver or modification
of any other term or condition of any Loan Document, or (b) otherwise prejudice
any right or remedy which Bank may now have or may have in the future under or
in connection with any Loan Document.
 
3.2           This Amendment shall be construed in connection with and as part
of the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.
 
4.           Representations and Warranties.  To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:
 
4.1           Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;
 
4.2           Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;
 
4.3           The organizational documents of Borrower delivered to Bank on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;
 
4.4           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;
 


 
2

--------------------------------------------------------------------------------

 


4.5           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;
 
4.6           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already has been obtained or
made; and
 
4.7           This Amendment has been duly executed and delivered by Borrower
and is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.
 
5.           Counterparts.  This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
 
6.           Effectiveness.  This Amendment shall be effective as of the date
first written above upon (a) the due execution and delivery to Bank of this
Amendment by each party hereto.
 


 
[Signature page follows.]


 
3

--------------------------------------------------------------------------------

 




In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.
 

BANK
 
SILICON VALLEY BANK
 
 
By:              /s/ Derek R. Brunelle             
Name:              Derek R. Brunelle              
Title:              Relationship Manager      
 
BORROWER
 
ST. BERNARD SOFTWARE, INC.
 
 
By:              /s/ John T. Burke            
Name:              John T. Burke              
Title:              CFO                                 
 


 
 
 
 
 
 
 
 
 
 


 
4

--------------------------------------------------------------------------------

 




EXHIBIT C
 


COMPLIANCE CERTIFICATE


TO:     SILICON VALLEY BANK
Date:  __________________

FROM:  ST. BERNARD SOFTWARE, INC.


The undersigned authorized officer of ST. BERNARD SOFTWARE, INC. (“Borrower”)
certifies that under the terms and conditions of the Loan and Security Agreement
between Borrower and Bank (the “Agreement”), (1) Borrower is in complete
compliance for the period ending _______________ with all required covenants
except as noted below, (2) there are no Events of Default, (3) all
representations and warranties in the Agreement are true and correct in all
material respects on this date except as noted below; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, (4) Borrower, and each of its
Subsidiaries, has timely filed all required tax returns and reports, and
Borrower has timely paid all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower except as otherwise
permitted pursuant to the terms of Section 5.9 of the Agreement, and (5) no
Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank.  Attached are the
required documents supporting the certification.  The undersigned certifies that
these are prepared in accordance with GAAP consistently applied from one period
to the next except as explained in an accompanying letter or footnotes and
except as otherwise permitted in the Agreement.  The undersigned acknowledges
that no borrowings may be requested at any time or date of determination that
Borrower is not in compliance with any of the terms of the Agreement, and that
compliance is determined not just at the date this certificate is
delivered.  Capitalized terms used but not otherwise defined herein shall have
the meanings given them in the Agreement.
 
Please indicate compliance status by circling Yes/No under “Complies” column.

 

 
Reporting Covenant
Required
Complies
     
Monthly financial statements with
Compliance Certificate
Monthly within 30 days
Yes   No
Annual Projections
FYE within 45 days
Yes   No
10-Q, 10-K and 8-K
Within 5 days after filing with SEC
Yes   No
A/R & A/P Agings, Deferred Revenue Report
Monthly within 15 days
Yes   No
Transaction Report
(A) the more frequent of weekly or with each Advance request when there are
Advances outstanding or (B) if there are no Advances outstanding, within fifteen
(15) days after the end of each month
Yes   No



Financial Covenant
Required
Actual
Complies
       
Maintain on a Monthly Basis:
     
Minimum Tangible Net Worth
$_______*
$_______
Yes   No



* A Tangible Net Worth not less than negative Seventeen Million Dollars
($17,000,000) at all times, increasing quarterly by fifty percent (50%) of Net
Income and monthly by fifty percent (50%) of issuances of equity after January
31, 2009 and the principal amount of Subordinated Debt received after January
31, 2009.


 

--------------------------------------------------------------------------------

 




The following financial covenant analysis and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.


The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



ST. BERNARD SOFTWARE, INC.
 
 
By:                                                       
Name:                                                  
Title:                                                    
 
BANK USE ONLY
 
Received by: _____________________
authorized signer
Date:      _________________________
 
Verified: ________________________
authorized signer
Date:     _________________________
 
Compliance Status:    Yes     No









 

--------------------------------------------------------------------------------

 


Schedule 1 to Compliance Certificate


Financial Covenants of Borrower


In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.


Dated:                      ____________________


Tangible Net Worth (Section 6.9(a))
 
Required:                      A Tangible Net Worth not less than negative
Seventeen Million Dollars ($17,000,000) at all times, increasing quarterly by
fifty percent (50%) of Net Income and monthly by fifty percent (50%) of
issuances of equity after January 31, 2009 and the principal amount of
Subordinated Debt received after January 31, 2009.
 
Actual:
 

  A.  
Aggregate net worth of Borrower
  $       B.  
Aggregate value of intangible assets of Borrower
  $       C.  
Aggregate Subordinated Debt
  $       D.  
Tangible Net Worth (line A minus line B plus line C)
  $    



Is line D equal to or greater than the dollar amount required above?
 
_____  No, not in compliance
_____  Yes, in compliance



 


 
 
 
 
 

--------------------------------------------------------------------------------